UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K/A Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2013Commission File Number 0-18927 TANDY BRANDS ACCESSORIES, INC. (Exact name of registrant as specified in its charter) Delaware 75-2349915 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 3631 West Davis Suite A, Dallas, Texas 75211 (Address of principal executive offices and zip code) 214-519-5200 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, Par Value $1.00 Per Share (Title of class) The NASDAQ Capital Market (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes [x] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [ ] Yes [x] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [x] No The aggregate market value of the voting common equity held by non-affiliates based upon the closing price of the common stock on the Nasdaq Global Market on December 31, 2012 was $9,849,710.Shares of common stock held by executive officers and directors have been excluded.This determination of affiliate status is not necessarily a conclusive determination for other purposes. There were 7,161,713 shares of common stock, par value $1.00 per share, outstanding on October 23, 2013. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS PART III Item 10 Directors, Executive Officers and Corporate Governance 3 Item 11 Executive Compensation 6 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13 Certain Relationships and Related Transactions, and Director Independence 16 Item 14 Principal Accounting Fees and Services 17 PART IV Item 15 Exhibits and Financial Statement Schedules 19 2 References in this Amendment to Annual Report on Form 10-K/A to “we,” “our,” “us,” or the “Company” refer to Tandy Brands Accessories, Inc. and its subsidiaries, unless the context requires otherwise. PART III EXPLANATORY NOTE Tandy Brands Accessories, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-K/A (the“Amendment”) to the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2013 (which was filed with the Securities Exchange Commission (the “Commission”) on September 27, 2013) in order to add Part III, which includes the following items: Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services As a result of this Amendment, the certifications pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, filed and furnished, respectively, as exhibits to the original filing, have been re-executed and re-filed as of the date of this Amendment.Except as described above, this Amendment does not modify or update the Company’s previously reported financial statements and other disclosures in, or exhibits to, the original filing and all other portions of the Company’s original Form 10-K remain in effect. ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Board of Directors The Board of Directors of the Company (the “Board”) currently has four members, each serving until the expiration of his or her term and until such director’s successor has been elected or qualified or until such director’s resignation or removal. Roger R. Hemminghaus, age 77, has been a director since June 2000 and was appointed as our Chief Executive Officer and Chairman of the Board in August 2013.From 1996 to 1999, Mr. Hemminghaus served as Chief Executive Officer of Ultramar Diamond Shamrock Corp., and from 1996 to 2000, he served as the Chairman of the Board. From 1987 to 1996, Mr. Hemminghaus served as the Chairman and Chief Executive Officer of Diamond Shamrock, Inc.Mr. Hemminghaus is a past Chairman of the Federal Reserve Bank of Dallas and previously served on the Board of Directors of Luby’s, Inc., CTS Corporation and Xcel Energy, Inc.He currently serves on the National Advisory Board of the Boy Scouts of America and on the Board of Directors of the Southwest Research Institute.Mr. Hemminghaus earned a bachelor of science degree in chemical engineering from Auburn University. We believe Mr. Hemminghaus’ background as a former Chief Executive Officer and Board Chairman brings valuable executive leadership experience to our Board.We also believe that, as a past Chairman of the Federal Reserve Bank of Dallas, his knowledge of the banking industry, economic conditions and financial issues is an invaluable resource for the Board.In addition, Mr. Hemminghaus provides leadership and governance experience through his current and prior service on the boards of various other public companies, including service on the audit and compensation committees of such companies, and other organizations. Lisbeth R. McNabb, age 53, has been a director since January 2012.Ms. McNabb founded DigiWorks Corp, a business intelligence software company in March 2013 and was also founder of w2wlink, serving as its Chief Executive Officer from 2007 to 2012.She previously served as the Chief Financial Officer for match.com from 2005 to 2007 and the Senior Vice President – Finance and Planning for SODEXO from 1999 to 2005.Ms. McNabb currently serves on the Board of Directors of Nexstar Broadcasting and is the chair of its audit committee and is on the board of the non-profit 4Word.She also serves as an advisory board member of Southern Methodist University, the University of Nebraska Entrepreneurship Center and several digital and online companies.She earned her B.S. from the University of Nebraska and her M.B.A. from the Southern Methodist University Cox School of Business. 3 We believe Ms. McNabb’s background as a Chief Executive Officer, a former Chief Financial Officer and Senior Vice President – Finance and Planning brings extensive financial experience and leadership to our Board.In addition, Ms. McNabb provides leadership and governance experience through her current and prior service on other public company boards. Colombe M. Nicholas, age 68, has been a director since October 1999. Since 2002, Ms. Nicholas has served as a consultant to Financo Global Consulting, the international consulting division of Financo, Inc., specializing in the fashion industry.Prior to working as a private consultant from 1999 to 2002, Ms. Nicholas served as President and Chief Executive Officer of Anne Klein Group, a women’s fashion apparel company, from August 1996 to July 1999, when the company was sold to Kasper, ASL. From December 1993 to July 1996, Ms. Nicholas served as President and Chief Executive Officer of Orr Felt Company, a family-owned business that provides felt for paper manufacturing. From April 1991 to November 1993, she was the President and Chief Operating Officer of Giorgio Armani Fashion Corporation, the largest licensee of Armani Spa, Italy. From May 1980 to January 1989, Ms. Nicholas served as President and Chief Executive Officer of Christian Dior New York, a designer fashion company.Ms. Nicholas previously served on the Board of Directors of The Mills Corporation and Oakley, Inc.Ms. Nicholas currently serves on the Board of Directors of Herbalife Ltd. and Kimco Realty.Ms. Nicholas earned a bachelor of arts degree from the University of Dayton and a juris doctorate degree from the University of Cincinnati College of Law, and holds an honorary doctorate in business administration from Bryant College of Rhode Island. With Ms. Nicholas’ operations and consulting background, she brings extensive experience in and knowledge of the fashion industry to the Board, including design elements, which we believe is an important resource with respect to our product development and innovation, marketing and brand building efforts.In addition, Ms. Nicholas provides leadership and governance experience through her current and prior service on other public company boards. William D. Summitt, age 42, has been a director since October 2007.In 2005, Mr. Summitt founded and subsequently has been the Managing Member of Golconda Capital Management, LLC (“GCM”), an investment management firm, which invests primarily in the stocks of publicly-traded companies.From 1998 to 2005, Mr. Summitt was a private investor. From 1997 to 1998, Mr. Summitt was a financial analyst with Electronic Data Systems Corporation (EDS).Mr. Summitt earned a bachelor of science degree in finance from the University of Maryland.Mr. Summitt was appointed to the Board in accordance with the terms of a Settlement Agreement, dated October 29, 2007, between our Company and GCM, Golconda Capital Portfolio, LP and each of Mr. Summitt and Jedd M. Fowers (collectively the “Golconda Parties”).Pursuant to the terms of the Agreement, the Golconda Parties agreed to withdraw their nomination of Mr. Summitt and Mr. Fowers for election at the 2007 annual meeting of stockholders and we agreed to expand the size of the Board of Directors from seven to eight members and to appoint Mr. Summitt to the Board of Directors, with a term expiring at the 2010 annual meeting of stockholders. Mr. Summitt brings financial acumen to the Board developed through his experience as the founder and managing member of Golconda Capital Management and as a private investor.We believe he also provides a unique and valuable perspective with respect to corporate governance and stockholder issues in general. There are no arrangements or understandings between any nominee and any other person pursuant to which any nominee was selected. Executive Officers The following table lists the names and ages of our current executive officers and all positions they hold.Each of the listed officers has been elected by our Board of Directors and serves at the discretion of the Board. Name Age Positions Held Roger R. Hemminghaus 77 Chairman of the Board and Chief Executive Officer Robert J. McCarten 56 Executive Vice President and President – Tandy Brands Chuck Talley 36 Executive Vice President and Chief Financial Officer 4 Information regarding Mr. Hemminghaus’ business experience can be found under “Board of Directors” above. Robert J. McCarten joined our Company in April 2003 as Senior Vice President – National Sales.In July 2011 he was promoted to Executive Vice President-Sales & Merchandising/Gifts and, in August 2012, Mr. McCarten’s role expanded to include accessories sales.In August 2013, Mr. McCarten was named Executive Vice President and President-Tandy Brands.Prior to joining our Company, Mr.McCarten was employed with Randa Accessories where he served as the New York account executive beginning in January 1990 and, during his tenure, was promoted to serve as Vice President and Regional Sales Manager until April 2003.Prior to his experience at Randa, Mr.McCarten was an account executive at Wembley Industries. Chuck Talley joined our Company in October 2008 as Corporate Controller.In February 2011 he was appointed Corporate Vice President and Chief Accounting Officer.In May 2012, Mr. Talley was promoted to Corporate Vice President and Chief Financial Officer and in August 2013 he was named Executive Vice President and Chief Financial Officer.Prior to joining our Company, Mr. Talley was most recently a Senior Manager with PricewaterhouseCoopers, LLP (“PwC”), where he spent eight years auditing domestic and international companies in the retail and consumer goods industry.In management roles at PwC, he executed public and private company financial statement audits, initial public offerings, business development and Sarbanes-Oxley projects. There are no family relationships between any of our directors and executive officers. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934 requires our executive officers and directors and persons who own more than 10% of our common stock to file reports with the SEC.These persons must file initial reports of ownership on Form 3 as well as reports of changes in ownership of common stock and other equity securities of our Company on Forms 4 and 5.Executive officers, directors and greater than 10% stockholders are required by federal regulations to provide us with copies of all reports they file pursuant to Section 16(a). Based solely on a review of the copies of reports made available to us and/or written representations that no other reports are required, to our knowledge, our executive officers and directors complied with all applicable Section 16(a) filing requirements during the fiscal year ended June30, 2013. Code of Ethics We are committed to conducting business in a lawful and ethical manner.To that end, we have adopted a Code of Business Conduct and Ethics (the “Code”) that applies to all directors, officers and other employees of our Company and our subsidiaries.A copy of the Code is available on our website at www.tandybrands.com.The Code is designed to: · provide guidance in addressing potentially troublesome situations involving our Company and our subsidiaries; · promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; and · promote full, fair, accurate, timely and understandable disclosure in reports and documents that we file with, or submit to, the SEC and in other public communications made by us. We intend to disclose any amendments to, or waivers of, the Code that are required to be disclosed by the rules of the SEC and NASDAQ on our website at www.tandybrands.com within the time required following the date of the amendment or waiver. Audit Committee Lisbeth R. McNabb, Colombe M. Nicholas and William D. Summitt currently serve on our Audit Committee, with Lisbeth R. McNabb serving as the Chairperson.The primary purpose of our Audit Committee is to represent and assist the Board in discharging its oversight responsibility relating to: 5 •our accounting, reporting, and financial practices, including the integrity of our financial statements and the audits of our financial statements; •the surveillance of administration and financial controls and our compliance with legal and regulatory requirements; •our independent auditor’s qualifications and independence; and •the performance of our internal audit function. Our Board of Directors has determined each member of the Audit Committee is “independent,” as independence is defined for audit committee members in NASDAQ’s current listing standards, meets the applicable standards for financial literacy, and that Lisbeth R. McNabb is an “audit committee financial expert,” as defined by the SEC. ITEM 11.EXECUTIVE COMPENSATION. Executive Compensation SUMMARY COMPENSATION TABLE FOR FISCAL YEAR ENDED JUNE 30, 2013 The following table summarizes the compensation earned by our former chief executive officer and each of our other two most highly compensated executive officers (collectively, our “named executive officers”) for fiscal 2013. Name and Principal Position Year Salary Stock Awards (Performance Unit Awards)(1) Non-Equity Incentive Plan Compensation (Performance- Based Bonus) All Other Compensation(2) Total N. Roderick McGeachy, III(3) $ Former Chairman of the Board, President and Chief Executive Officer $ $ $
